The motion for a new trial was sustained on the ground, as stated by the trial court in his ruling, that the *Page 948 
verdict "is not sustained by the evidence as to the testator's lack of mental capacity." The question presented on this appeal, in its last analysis, is whether or not the trial court, in granting a new trial, abused his discretion. In an early case,Dewey v. Chicago  N.W.R. Co., 31 Iowa 373, concerning a new trial we said:
"They [trial judges] ought to grant new trials whenever their superior and more comprehensive judgment teaches them that the verdict of the jury fails to administer substantial justice."
In many cases we have considered the discretion of the trial court in rulings on motions for a new trial, and have often expressed our reluctance to interfere with the rulings of the trial court. We have been more reluctant to interfere with a ruling granting new trial than with one refusing a new trial.Woodbury Co. v. Dougherty  Bryant Co., 161 Iowa 571, and cases therein cited. In that case we said:
"The trial court is vested with a large discretion in passing upon motions for a new trial, and this discretion will not be interfered with, especially when a new trial is granted, unless it appears that there has been an abuse of this discretion."
Many cases might be cited, treating on this question, among them Kern v. May, 92 Iowa 674; Brooks v. Brotherhood of Am.Yeomen, 115 Iowa 588; Thomas v. Illinois Cent. R. Co., 169 Iowa 337;  Porter v. Madrid State Bank, 155 Iowa 617; Campbell v.Centerville Block Coal Co., 190 Iowa 18.
Counsel for appellant reviewed the evidence, and earnestly and ably argue that the trial court abused its discretion in awarding a new trial, and that there was such abuse as to warrant reversal of the ruling. We cannot agree with counsel. We have carefully examined and considered the entire record, and reach the conclusion that the ruling of the trial court should not be interfered with. In view of a retrial of the case, we will refrain from discussion of the evidence.
Results in affirmance. — Affirmed.
FAVILLE, C.J., and EVANS and ALBERT, JJ., concur. *Page 949